This is an appeal by the employer and its insurance carrier from an award and decision of the State Industrial Board, noticed on March 15,1938. On December 23,1927, Antonio Patti, the claimant, sustained accidental injuries for which an award was made. The sole question presented to this court for review is whether the case comes within the purview of section 25-a of the Workmen’s Compensation Law. The disability of the claimant continued and the carrier paid compensation up to October 16, 1934. Late in 1935 the claimant had a recurrence and in connection with which the carrier supplied him with a truss on October 29, 1935. The recurrence occurred after the claimant was operated upon by the carrier’s doctor. The State Industrial Board found that this case did not come within the purview of section 25-a because the carrier provided claimant with a truss on October 29, 1935. This constituted a payment of compensation within the meaning of the Workmen’s Compensation Law. The award made by the State Industrial Board was justified under the evidence in this case. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.